REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 (and dependent claims 9-14) recites, “a computer readable storage medium”, the scope of which would ordinarily include transitory signals.  However, applicant has disavowed transitory signals from the scope of the claim in the specification as follows (PG Publication US 2021/0158084 A1):

    PNG
    media_image1.png
    282
    675
    media_image1.png
    Greyscale

	Therefore, claim 8 falls within a statutory category of invention and is patent-eligible.  This is NOT a rejection.  
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

 	Regarding independent claims 1, 8, and 15, and using claim 1 as an example, Posner et al. (US 2020/0125900 A1) discloses a method, in a data processing system comprising at least one processor and at least one memory (see figure 6), wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor ( 

    PNG
    media_image2.png
    117
    529
    media_image2.png
    Greyscale


) to select a machine learning model from an analytics model library based on ingested data (

    PNG
    media_image3.png
    293
    443
    media_image3.png
    Greyscale

), the method comprising (italicized bolded limitations are NOT taught by Posner): 

fusing one or more pieces of clarified data to provide time-correlated data tuples of data streams (

    PNG
    media_image4.png
    128
    501
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    140
    692
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    504
    757
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    179
    701
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    252
    676
    media_image8.png
    Greyscale


	); 

extracting one or more features from the time-correlated data tuples (

    PNG
    media_image9.png
    191
    686
    media_image9.png
    Greyscale

);

scoring the one or more features based on a set of predetermined rules thereby generating discriminative scoring of trigger data (


    PNG
    media_image10.png
    208
    699
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    307
    686
    media_image11.png
    Greyscale

).

	Posner teaches scoring the trigger data to determine which analytics model to choose from an analytics model library (

    PNG
    media_image12.png
    281
    684
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    305
    681
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    609
    685
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    337
    706
    media_image15.png
    Greyscale

). 

Posner does not teach:
 fusing one or more pieces of clarified data to provide time-correlated data tuples of data streams (with emphasis added), and 
“utilizing the discriminative scoring of the trigger data, scoring trigger data of a current analytics model being utilized by the data processing and one or more new analytics models from the analytics model library; and  responsive to the scoring of the trigger data indicating a selection of a different analytics model from the analytics model library, replacing the current analytics model with a selected analytics model from the analytics model library such that the data processing system executes the selected analytics model.”

Regarding difference B) noted above, Mascaro et al. (US 2017/0300933 A1) teaches a system in the same field of Posner of selecting an applying analytics models to input data:


    PNG
    media_image16.png
    456
    703
    media_image16.png
    Greyscale

.

Mascaro teaches the missing limitations of difference B above as follows:

scoring trigger data of a current analytics model being utilized by the data processing and one or more new analytics models from the analytics model library (

    PNG
    media_image17.png
    614
    1210
    media_image17.png
    Greyscale


 ); and 
responsive to the scoring of the trigger data indicating a selection of a different analytics model from the analytics model library, replacing the current analytics model with a selected analytics model from the analytics model library such that the data processing system executes the selected analytics model (

    PNG
    media_image18.png
    768
    719
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    555
    699
    media_image19.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the process of Posner (i.e., figures 2A and 2B), to include, after Posner selects an initial/current analytics model, to re-evaluate the model in-process as taught by Mascaro (i.e., figure 4), and to select a different analytics model from the analytics model library, replacing the current analytics model with a selected analytics model from the analytics model library such that the data processing system executes the selected analytics model as taught by Mascaro (i.e., figure 4), with motivation coming from Mascaro as follows:

    PNG
    media_image20.png
    310
    700
    media_image20.png
    Greyscale

.

	Posner already teaches a suitable scoring system as described in the claim 1 rejection above for selecting an analytics model per the Posner/Mascaro combination.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Posner, while the teaching of Mascaro continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Regarding independent claims 8 and 15 specifically, Posner teaches computer implementation (see figure 6). 

	However, Posner as modified by Mascaro above still does not teach the difference A claim element of:

fusing one or more pieces of clarified data to provide time-correlated data tuples of data streams (with emphasis added). 

Paragraph 0061 of the applicant’s specification (PG Publication US 2021/0158084 A1) supports this limitation as follows:

    PNG
    media_image21.png
    519
    688
    media_image21.png
    Greyscale

.

	There is no reason or motivation for Posner to perform fusion to provide time-correlated data, since Posner constructs a “perfect distribution” to create an “idealized vector”:

    PNG
    media_image22.png
    439
    527
    media_image22.png
    Greyscale

.  The construction of a perfect distribution obviates and precludes time-correlation of the input data.  Further, there is no teaching in Posner of data fusion of plural pieces of clarified data.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665